Citation Nr: 9930305	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  91-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for Behcet's 
syndrome, currently evaluated as 40 percent disabling.

4. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to August 
1988.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1994.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in September 1991 by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant's hypertension is manifested by a diastolic 
pressure reading less than 100 with continuous medication 
for control.

2. The appellant's seizure disorder for the time period from 
August 1st, 1988 to September 19th, 1994, was manifested by 
a history of seizures controlled with medication and was 
not productive of at least 1 major seizure in 2 years or 
at least 2 minor seizures in 6 months.

3. The appellant's seizure disorder is currently well 
controlled and considered stable by medical authorities 
and is not shown to be productive of at least 1 major 
seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly.

4. The appellant's Behcet's syndrome for the time period from 
August 1st, 1988 to September 10th, 1993 was manifested by 
two mild flare-ups and was not shown to be productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 times or more a year.

5. The appellant's Behcet's syndrome is manifested by 
complaints of recurrent ulceration in mostly oral, buccal 
and penile areas occurring at least once or twice a year 
with multiple joint pain and is not shown to be productive 
of symptoms which may be considered as analogous to an 
active process with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.

6. The appellant has reported that he has a high school 
education and completed training while in service as an x-
ray technician.  He indicated that he was last employed 
full time in October 1989 in the maintenance field.

7. The record reflects that the appellant is currently 
employed in the maintenance field and has worked at that 
job since approximately 1992.  He reported that he works 
32 hours per week.

8. The appellant's service-connected disabilities include 
Behcet's syndrome, rated 40 percent disabling; seizure 
disorder, rated 20 percent disabling; hypertension, rated 
10 percent disabling and major depression, rated 30 
percent disabling.  The combined disability evaluation is 
70 percent and meets the schedular criteria for 
unemployability purposes.

9. The appellant's service-connected disabilities are not of 
such severity as to preclude him from obtaining or 
retaining substantially gainful employment.
CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 10 percent for hypertension are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, Diagnostic Code 7101 (1997 & 1999).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for a seizure disorder prior to 
September 19th, 1994 and in excess of 20 percent thereafter 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20 Diagnostic Codes 
8999-8910 (1999).

3. The schedular criteria for a disability evaluation in 
excess of 20 percent for Behcet's syndrome prior to 
September 10th, 1993 and in excess of 40 percent thereafter 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20 Diagnostic Codes 
7299-5002 (1999).

4. The criteria for a total disability evaluation for 
compensation purposes based upon individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims to 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. 5107(a).  The contentions that the disabilities are 
of greater severity than evaluated are deemed sufficient to 
render these claims plausible.  Furthermore, the Board finds 
that all relevant evidence has been properly associated with 
the record and that no additional development is necessary in 
order to fairly adjudicate these claims.  See e.g. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).
In reviewing this case, the Board observes that the appellant 
has appealed from the initial evaluations assigned by the RO 
in February 1989, for his service-connected seizure disorder, 
hypertension and Behcet's syndrome.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  In view of this holding, 
the Board has framed the issues as entitlement to increased 
evaluations.  In so doing, the Board finds no prejudice to 
the appellant since the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

Background

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.

Pursuant to 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.

Procedural History

In February 1989, the RO granted service connection for a 
seizure disorder, hypertension, and Behcet's syndrome, and 
assigned a 10 percent rating for the seizure disorder and 
hypertension and assigned a noncompensable evaluation for the 
Behcet's syndrome, all effective from August 1st, 1988.

The appellant perfected his appeal to the Board and in 
September 1991, the Board remanded this case to the RO for 
additional development to include adjudication of the issue 
of entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.  
In August 1994, the Board again remanded this case to the RO 
for additional development to include a comprehensive VA 
examination of all of the disabilities on appeal.

In March 1999, the RO increased the rating for the 
appellant's seizure disorder from 10 percent to 20 percent 
effective September 19th, 1994; increased the rating for 
Behcet's syndrome from 20 percent to 40 percent effective 
from September 10th, 1993, and confirmed and continued the 10 
percent evaluation for hypertension and the denial of a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  These evaluations have been 
confirmed and continued to the present time.

I.  Hypertension

During the pendency of this appeal, the applicable rating 
criteria for cardiovascular disorders, 38 C.F.R. § 4.104 et 
seq., was amended effective January 12th, 1998.  See 62 Fed. 
Reg. 65,219 (December 11th, 1997).  Pursuant to VAOPGCPREC 
11-97, where a regulation is amended during the pendency of 
an appeal to the Board, the Board must first determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation, and, if it is, the Board 
must apply the more favorable provision.  See Dudnick v. 
Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  After review of each 
provision, the Board is unable to determine whether one is 
more favorable than the other.  Accordingly, the appellant's 
claim will be evaluated in light of both provisions.

Pursuant to the criteria in effect prior to January 12th, 
1998, hypertensive vascular disease (essential arterial 
hypertension) is rated based upon diastolic pressure readings 
(the second number in the equation).  Where diastolic 
pressure readings are predominantly 100 or more a 10 percent 
disability evaluation is warranted.  Where the readings are 
predominantly 110 or more with definite symptoms a 20 percent 
disability evaluation is warranted and where the readings are 
predominantly 120 or more and there are moderately severe 
symptoms a 40 percent disability evaluation is warranted.  It 
is further provided that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  See Note 2.

The revised criteria provide that a 60 percent evaluation is 
warranted where the diastolic pressure is predominantly 130 
or more.  Where the diastolic pressure is predominantly 120 
or more, a 40 percent evaluation is warranted.  Diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more warrants a 20 percent evaluation 
and diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 ore more, or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control warrants a 10 percent evaluation.

After careful consideration of the evidence of record, the 
undersigned concludes that an increased evaluation pursuant 
to either the old criteria or the revised criteria is not 
warranted.  The findings on VA examination in April 1999 are 
consistent with the evidence of record contemporaneous with 
this appeal.  On that examination the appellant reported that 
since 1987, he has had fair control of his blood pressure 
with medication.  His blood pressure at that time was 138/88 
in the right arm and 136/90 in the left with repeat tests of 
134/86 and 132/84, respectively.  The examiner noted that the 
appellant currently was on adequate medical therapy.  
Although the presence of some end organ damage was noted 
based upon the finding of vasculopathy on funduscopic 
examination, these findings do not provide a basis for an 
increased disability rating under either the old or the 
revised criteria.   

Careful review of the entire evidence of record to include VA 
examination reports dated in November 1988, September 1994, 
May 1995 and April 1999 as well as VA outpatient treatment 
reports dated from 1990 to 1998, fails to reveal evidence to 
support a finding that the appellant's diastolic blood 
pressure is predominantly 110 or more or that his systolic 
pressure is predominantly 200 or more.  Accordingly, 
entitlement to an increased disability evaluation for 
hypertension is not warranted.

II.  Seizure Disorder

The appellant's seizure disorder is currently evaluated as 20 
percent disabling pursuant to Diagnostic Code 8910.  To 
establish entitlement to an increased disability evaluation, 
there must be at least 1 major seizure in the last 6 months 
or 2 in the last year or averaging at least 5 to 8 minor 
seizures weekly for a 40 percent rating.  A 60 percent 
disability evaluation is warranted for at least 1 major 
seizure in 4 months over the last year or 9-10 minor seizures 
per week.  Where the average frequency is at least 1 major 
seizure in 3 months over the last year or more than 10 minor 
seizures weekly an 80 percent evaluation is warranted and 
where the average is at least 1 major seizure per month over 
the last year a 100 percent evaluation is warranted.

Review of the record reveals that in February 1989, the RO 
granted service connection for an idiopathic seizure 
disorder.  On VA examination in November 1988, the appellant 
reported a history of seizures since 1971 and he described a 
total of 7 seizures between 1980 and 1987 with no seizures 
since 1987.  It was noted that he was taking Phenobarbital 
for control of his seizures.  The neurologic examination was 
normal and the examiner commented that the appellant's 
disorder was currently well controlled on Phenobarbital.  
Based upon these findings, the rating board assigned a 10 
percent disability evaluation effective from August 1st, 
1988, the date of the appellant's discharge from active duty.

In March 1999, the RO granted an increased disability 
evaluation for the appellant's seizure disorder to the 20 
percent level.  The rating board noted that the appellant's 
seizures increased when he discontinued his medication.  His 
seizure frequency was noted to average one major seizure per 
year thereafter and approximately two minor seizures per 
month.  The 20 percent evaluation was assigned effective from 
September 19th, 1994, the date that it was factually 
ascertainable that an increased in the seizure disability had 
occurred.  The 20 percent evaluation has been carried forward 
to the present time.

In view of the above, the Board will review the appellant's 
claim for an evaluation in excess of 10 percent for his 
seizure disorder for the period prior to September 19th, 
1994, and for an evaluation in excess of 20 percent after 
September 19th, 1994.

A.  An Evaluation in Excess of 10 Percent Prior to September 
19th, 1994.

To establish entitlement to a 20 percent disability 
evaluation under Code 8910, there must be at least 1 major 
seizure in the last 2 years or at least 2 minor seizures in 
the last 6 months.  As noted above, on VA examination in 
November 1988, the appellant reported a history of seizures 
since 1971 and he described a total of 7 seizures between 
1980 and 1987 and no seizures since 1987.  Significantly, the 
neurologic examination was normal and the examiner commented 
that the appellant's disorder was currently well controlled 
on Phenobarbital.  At his hearing before a Hearing Officer at 
the RO in March 1990, the appellant indicated that he was 
having difficulty with side-effects from his seizure 
medication.  However, he further indicated that he was not 
currently having any difficulty with seizures and that his 
last seizure was in 1987.  There is no additional evidence of 
record to establish that the appellant's seizure disorder had 
increased in severity prior to the findings noted on VA 
examination in September 1994.

The above facts, when viewed in light of the schedular 
criteria, are deemed to support the disability evaluation at 
the 10 percent level.  In 1988, the examiner indicated that 
the appellant's disorder was controlled with medication and 
at his hearing in March 1990, the appellant indicated that he 
was not currently having any difficulty with seizures.  This 
evidence provides no basis for an evaluation beyond the 10 
percent assigned effective between August 1st, 1988 and 
September 19th, 1994.

B.  An Evaluation in excess of 20 percent effective after 
September 19th, 1994.

As previously noted, to establish entitlement to an 
evaluation in excess of 20 percent under Code 8910, there 
must be at least 1 major seizure in the last 6 months or 2 in 
the last year or averaging at least 5 to 8 minor seizures 
weekly for a 40 percent rating.  During VA examination in 
September 1994, the appellant reported experiencing 2 minor 
seizures per month and 1 major seizure per year.  On 
neurologic examination, no abnormalities were found.  On VA 
examination in May 1995, the appellant reported that he 
stopped his seizure medication approximately 1 year 
previously due to experiencing side-effects.  He noted that 
he had since experienced three episodes of sudden weakness 
and tiredness associated with 
jerking of one or both arms but not of the legs and without 
any loss of consciousness.  No abnormalities were noted on 
neurological examination and the examiner provided the 
following comment:

The patient remains seizure free since 
more than one year even after 
discontinuing anti-epileptic medicine, 
Phenobarbital, although the patient 
describes having three episodes without 
any loss of consciousness which I do not 
think are suggestive of any idiopathic 
generalized tonic/clonic seizure 
disorder.

Lay statements dated in 1997 reflect that several individuals 
witnessed the appellant having approximately 2 seizures.  In 
one statement, it was noted that the appellant fell to the 
floor and his arms and legs twitched and jerked for a few 
seconds and on a second occasion, the appellant passed out 
and "in a little while, came around sleepy and confused."

In November 1997, an electroencephalogram (EEG) was conducted 
which noted mildly abnormal findings.  However, it was noted 
that the EEG was difficult to interpret and the described 
abnormality was considered to have possibly been secondary to 
a cardiac artifact.  It was further noted that the recording 
was not taken while the appellant was asleep.

On VA examination in April 1999, the appellant reported that 
his seizures were currently stable, and that his last seizure 
was many years ago.  The examiner indicated that after review 
of the claims folder, it had been at least 7 years since the 
appellant had a major seizure.  On neurological examination, 
no abnormalities were found and the examiner commented that 
the appellant's seizure disorder was well controlled and 
stable and that he had been seizure free for many years.  It 
was further noted that the appellant was driving and working 
and not disabled from this condition.

When the rating criteria is considered in light of the above 
facts, the Board concludes that entitlement to an increased 
disability evaluation is not warranted.  The evidence of 
record after September 19th, 1994, does not document seizure 
frequency such to meet the criteria for a 40 percent 
evaluation.  In fact, as noted above, the appellant's seizure 
disorder currently is under control with medication and the 
VA examiner in April 1999 indicated that he was not disabled 
by this condition.  

The appellant's statements and testimony regarding the 
severity of his seizure disorder and it's impact upon his 
life have been carefully considered; however, these 
assertions are found to be outweighed by the objective 
medical evidence of record as summarized above.  In the 
absence of any additional evidence to the contrary, the Board 
concludes that the appellant's seizure disorder does not 
warrant more than a 20 percent disability evaluation.

III.  Behcet's Syndrome

The appellant's Behcet's syndrome is currently evaluated as 
analogous to rheumatoid arthritis pursuant to Code 5002.  See 
38 C.F.R. § 4.20.  To establish entitlement to a 20 percent 
evaluation there must be evidence of one or two exacerbations 
a year in a well-established diagnosis.  Where there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 times or more a 
year, a 40 percent evaluation is warranted.  A 60 percent 
evaluation is warranted where there is an active process with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.

Review of the record reveals that in February 1989, the RO 
granted service connection for Behcet's syndrome.  The rating 
board noted that on VA examination in November 1988, while 
the diagnosis was well substantiated on clinical grounds and 
by historical data, the examiner indicated that there was no 
physical evidence of any current disability.  A 
noncompensable disability evaluation was assigned effective 
from August 1st, 1988.

In October 1991, the RO implemented the January 1991 decision 
by the Hearing Officer and increased the appellant's 
disability evaluation to the 20 percent level effective from 
August 1st, 1988.  The Hearing Officer noted that the 
appellant's Behcet's syndrome is a multisystem disorder which 
is described as chronic and relapsing.  It is described as a 
musculoskeletal and connective tissue disorder and more 
appropriately evaluated as analogous to rheumatoid arthritis 
under Code 5002.  The 20 percent evaluation was assigned 
based on one or two exacerbations a year in a well-
established diagnosis.

In March 1999, the RO increased the appellant's disability 
evaluation to the 40 percent level, effective from September 
10th, 1993, the first date upon which it was factually 
ascertainable that an increase in severity of the disorder 
had occurred.  The rating board noted that incapacitating 
exacerbations of the disease had caused the appellant to be 
hospitalized to receive intravenous steroid therapy.  It was 
further noted that in between flare-ups, the appellant 
experienced pain and joint swelling which impacted upon his 
employment.  

In view of the above, the Board will review the appellant's 
claim for an evaluation in excess of 20 percent for his 
Behcet's syndrome for the period prior to September 10th, 
1993, and for an evaluation in excess of 40 percent after 
September 10th, 1993.

A.  An Evaluation in Excess of 20 Percent Prior to September 
10th, 1993.

As noted above, pursuant to Code 5002, where there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 times or more a 
year, a 40 percent evaluation is warranted.

Careful review of the evidence of record prior to September 
10th, 1993, reveals that in 1988 on VA examination there were 
no active symptoms attributable to the appellant's Behcet's 
syndrome.  At his hearing in March 1990, the appellant 
indicated that he had two mild flare-ups within the previous 
year but had not had any severe symptoms in quite some time.  
The evidence of record from 1990 to 1993 fails to reflect any 
additional significant findings such to serve as the basis 
for an increase in the 20 percent disability evaluation.  
While the presence of the disease is acknowledged and the 
level of disability during active flare-ups significant, the 
evidence of record from 1988 to 1993 does not demonstrate the 
constellation of symptomatology which is deemed to be 
productive of a definite impairment of health supported by 
objective findings on examination or the presence of 
incapacitating exacerbations 3 or more times per year. 

Accordingly, entitlement to an evaluation in excess of 20 
percent for the time period from August 1st, 1988 to 
September 10th, 1993 is not warranted.

B.  An Evaluation in Excess of 40 Percent After September 
10th, 1993

After review of the evidence of record since September 10th, 
1993, the Board concludes that the evidence of record does 
not support entitlement to an increased disability evaluation 
beyond 40 percent for Behcet's syndrome.  The record reflects 
that on VA examination in September 1994, while the appellant 
reported that he experienced attacks of Behcet's syndrome 
manifested by ulcers on the tongue, lips and palate with 
edema of the face and joints which occurred every three to 
six months, he further indicated that he was employed and had 
lost only a few days in the last twelve months as a 
consequence of this disability.  On physical examination, no 
objective findings of Behcet's syndrome were identified and 
the diagnosis was by history only.  

On VA examination in May 1995, the appellant reported 
complaints of constant polyarthraligias, numbness and 
weakness of the left lower extremity and numbness of the 
fingertips in the left hand.  However, on physical 
examination the appellant was found to have full range of 
motion of all extremities without any swelling or deformity 
or any other functional impairment.  The diagnosis was 
Behcet's syndrome with recurrent oral lesions and intravenous 
steroid therapy per history of the appellant with normal 
examination today. 

Finally, on VA examination in April 1999, the appellant 
reported recurrent ulceration in mostly oral, buccal and 
penile areas occurring at least once or twice a year.  He 
further noted multiple joint pain which was considered to be 
vague in nature.  On examination, no manifestations of the 
disability were noted.  
There is no additional evidence of record to document the 
presence of symptoms which may be considered as analogous to 
an active process with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  The appellant's statements 
and contentions regarding an increase in the severity of his 
claim have been carefully considered; however, these 
assertions are found to be outweighed by the objective 
evidence of record to the contrary.  In reaching this 
conclusion, the Board acknowledges the unusual nature of the 
appellant's disability; nonetheless, where an increased 
evaluation is at issue, the basis of disability evaluation is 
the level of functional impairment identified within the 
record.  In this case, when the evidence is viewed in light 
of the rating criteria, the level of functional impairment 
does not correspond to a severe impairment of health with 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.

Accordingly, entitlement to an increased evaluation for 
Behcet's syndrome is not warranted.

IV.  Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (1999).  However, all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  The rating board should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration, cases in which veterans are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth above.  
38 C.F.R. § 4.16(b) (1999).
In this case, the undersigned notes that the appellant's 
combined disability evaluation is 70 percent and that the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a) are met.

After review of the evidence of record, the undersigned 
concludes that entitlement to a total disability evaluation 
for compensation purposes based upon individual 
unemployability has not been shown.  The evidence of record 
does not demonstrate that the appellant's service-connected 
disabilities alone, preclude him from substantially gainful 
employment.  In reaching this conclusion, careful 
consideration has been given to the entire record.  

While the appellant contends that he has been prevented from 
obtaining gainful employment as a result of his service-
connected disabilities, the record reflects that he has been 
employed for a number of years and is currently employed.  On 
VA examination in September 1994, he reported that he was 
employed as a maintenance person for an apartment complex and 
had been there for two years.  At that time, he indicated 
that he had lost "just a few days" in the last twelve 
months and that the time off was due to the Behcet's 
syndrome.  In a letter received at the RO in June 1998, the 
appellant's employer indicated that the appellant was 
employed part-time in the areas of light maintenance and 
repair.  The appellant was noted to be a reliable and 
dependable worker although there were times when he was 
unable to perform his duties due to his medical conditions.  
On VA examination in April 1999, the appellant reported that 
he worked part-time three to four days a week for a total of 
32 hours.  It was further noted that his employer was 
flexible about allowing him to take time off due to his 
disabilities.

Further review of the record reveals no additional evidence 
which supports the conclusion that the appellant's service-
connected disabilities render him unable to obtain gainful 
employment.  In fact, the record as a whole does not reflect 
any evidence which specifically identifies that the appellant 
is unemployable due solely to his service-connected 
disabilities.  

It is significant to note that the record does not reflect 
any recent periods of hospitalization for his service-
connected disabilities.  Nor is it shown that there is 
evidence of marked interference with employment characterized 
by periods of unemployment attributable solely to those 
disorders.  38 C.F.R. § 3.321(b)(1).  Although the 
appellant's service-connected disabilities are significant 
such as to limit his occupational opportunities, as 
documented within the file, they are not shown to be of such 
severity as to preclude all forms of employment.  In Van 
Hoose  v. Brown, 4 Vet. App. 361 (1993), the United States 
Court of Appeals for Veterans Claims indicated that: 

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside of the 
norm of such veteran.  See C.F.R. §§ 4.1, 
4.15 (1992).  The sole fact that a 
claimant is unemployed or has difficulty 
obtaining employment is not enough.  A 
high rating in itself is a recognition 
that the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

In view of the above, and the fact that there is no evidence 
to establish unusual or exceptional circumstances beyond what 
is contemplated by the current 70 percent disability 
evaluation, coupled with the evidence of the appellant's 
current employment as noted above, the Board concludes that 
the evidence of record does not establish that the appellant 
is incapable of performing the physical and mental acts 
required by employment due solely to his service-connected 
disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).
ORDER

An increased evaluation above 10 percent for hypertension is 
denied.

An increased evaluation in excess of 10 percent for a seizure 
disorder prior to September 19th, 1994 and in excess of 20 
percent thereafter is denied.

An increased evaluation in excess of 20 percent for Behcet's 
syndrome prior to September 10th, 1993 and in excess of 40 
percent thereafter is denied.

A total disability evaluation for compensation purposes based 
upon individual unemployability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

